Title: From James Madison to Edmund Pendleton, 18 September 1781
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Sepr. 18th. 1781
I was yesterday favored with yours of the 10th. instant. The various reports arrived of late from Chesapeake prepared us for a confirmation from our correspondents of a fortunate rencontre between the 2 fleets. A continuation of these reports although unsupported by any authentic evidence still keeps up the public anxiety. We have not heard a word of de Barras. The arrival of Digby is far from being certain, and the circulating reports have reduced his force to six ships of the line. The preparations at New York for some movement are pretty well attested. The conjectures of many are directing it against this City, as the most practicable & important object within the reach of Clinton. The successful blow struck by the parricide Arnold against the Town of New London is described as far as the particulars are known here in the inclosed gazettes There have been several arrivals of late from Europe with very little intelligence of any kind & with none from official sources. It all relates to the junction of the French & Spanish fleets, for the purpose of renewing the investiture of Gibralter, and enterprising something against Minorca. Thus the selfish projects of Spain not only withholds from us the co-operation [of their] armaments, but diverts in part that of our Allies, & yet we are to reward her with a cession of what constitutes the value of the finest part of America.
Genl. Washington & the Ct. de Rochambeau with the forces under them have I presume by this time got wi[th]in Virginia. This revolution in our military plan can not fail to produce great advantages to the Southern department and particularly to Virginia, even if the immedia[te] object of it should be unexpectedly frustrated. The presence of the Commander in chief with the proportion of our force which will always attend him, will better protect the Country against the depredations of the Enemy[,] although he should be followed by troops from N. Y. which wd. otherwise remain there, than it has hitherto been, will leave the Militia more at leisure to pursue their occupations at the same time that the demands of their Armies will afford a sure market for the surplus provisions of the Country, will diffuse among them a share of the gold & silver of our Ally & I may now say of our own of wch. their Northern Brethren have hitherto had a monopoly which will be peculiarly grateful to them after having been so long gorged with depreciating paper; and as we may suppose that the Ships of our Ally allotted for our service will so long as his troops remain in the S. States be kept in Chesapeak, it will revive the trade thro’ that channel, reduce the price of imported necessaries & raise the staple of the Country once more to its proper value.
I am Dr. Sir your sincere friend & obt. Servt.
J. Madison Junr.
